Citation Nr: 0613753	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  04-36 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel



INTRODUCTION

The veteran had active service from January 1968 to January 
1970.

This claim comes before the Board of Veterans' Appeals 
(Board) from a July 2003 RO decision that granted service 
connection for PTSD and assigned an initial 30 percent 
disability evaluation, effective from March 10, 2003.  The 
veteran appeals for a higher initial evaluation.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The current record reflects that in September 2004, the 
veteran submitted statements describing additional PTSD 
symptoms which apparently had developed since the June 2003 
VA examination was conducted, almost three years ago.  
Another VA compensation examination has not been conducted 
since June 2003, and there is little contemporaneous evidence 
in the record describing or evaluating the veteran's PTSD.  
Furthermore, in his September 2004 substantive appeal, the 
veteran indicated that he was unsure whether or not he had 
submitted all of the required evidence and that he was 
unhappy with his current representation.  Therefore, a 
current VA examination is warranted, and the veteran should 
be sent information about how to change his service 
representative, should he choose to do so.

Accordingly, the case is REMANDED for the following action:

1.  The AMC or the RO should issue a 
letter to the veteran providing him with 
the notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current claim, to 
include notice that the appellant should 
submit any pertinent evidence in his 
possession.  This notice should also 
include an explanation of the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The AMC or RO should take appropriate 
steps to obtain a copy of any pertinent 
evidence identified but not provided by 
the veteran.  Copies of all relevant VA 
medical records, if any, should be 
obtained.

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide a copy of the 
outstanding evidence.

4.  The AMC or RO should schedule the 
veteran for a VA psychiatric examination 
to establish the current severity of his 
PTSD.  The claims file should be provided 
to the examiner in conjunction with the 
examination.  All clinical findings 
necessary for a comprehensive disability 
rating must be reported as part of this 
examination.  

5.  The AMC or RO should send the veteran 
information about veterans' service 
organizations, along with information 
about what is required if he desires to 
change his representation.

6.  After all appropriate development has 
been completed, the AMC or RO should 
readjudicate the current initial rating 
claim.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


